Citation Nr: 0528162	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an asbestos related 
lung disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The appellant served in the Merchant Marines.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.  The 
appellant voiced disagreement with the denial of his claim 
later that same month and in December 2002 a statement of the 
case (SOC) was issued and the appellant's timely perfected 
his appeal.  The case was previously remanded in December 
2003, but must be remanded again to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The appellant contends that he is entitled to service 
connection for a lung disorder due to in-service exposure to 
asbestosis.  In McGinty v. Brown, the United States Court of 
Appeals for Veterans Claims (Court), formerly the Court of 
Veterans Appeals, observed that there has been no specific 
statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  4 Vet. 
App. 428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular), 
which provides some guidelines for considering compensation 
claims based on exposure to asbestos.  Id.  The Board notes 
that the DVB circular has been subsumed verbatim as § 7.21 of 
VA Manual ADMIN21 (M21-1).

More recently the Court has held that:

neither MANUAL M21-1 nor the CIRCULAR creates a 
presumption of exposure to asbestos solely from 
shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found 
in insulation and shipyard workers and they direct that 
the raters develop the record; ascertain whether there 
is evidence of exposure before, during, or after 
service; and determine whether the disease is related to 
the putative exposure.

Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. 
West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

M21-1 provides some guidance with respect to occupational 
asbestos exposure.  It states that:

(1) Some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
insulation work, demolition of old buildings, carpentry 
and construction, manufacture and servicing of friction 
products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, 
military equipment, etc.  Exposure to any simple type of 
asbestos is unusual except in mines and mills where the 
raw materials are produced.

(2) High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard 
workers.  This is significant considering that, during 
World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to 
chrysotile products as well as amosite and crocidolite 
since these varieties of African asbestos were used 
extensively in military ship construction.  Many of 
these people have only recently come to medical 
attention because the latent period varies from 10 to 45 
or more years between first exposure and development of 
disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

The Board remanded this matter in December 2003 for 
additional development.  Specifically, to request the 
appellant to submit a complete and specific work history, to 
obtain additional private medical records, to obtain legal 
documents concerning the appellant's asbestos exposure 
related litigation, for notification of 38 C.F.R. § 3.158, to 
obtain radiographic evidence, and to provide the appellant 
with a VA respiratory examination.   The requested 
notifications and requests of releases to obtain evidence 
were completed via letter in January 2004 and a computed 
tomography was conducted by VA in November 2004.  The 
appellant was scheduled for a VA respiratory examination in 
February 2005, for which the VA medical records indicate the 
appellant failed to report.  See 38 C.F.R. § 3.655 (2005).  
However, upon his receipt of the June 2005 supplemental SOC 
(SSOC), which reflected that he had failed to report for his 
scheduled examination, the appellant immediately advised that 
he had been contacted by the VA medical facility and informed 
that his scheduled examination had been cancelled.  See June 
2005 correspondence.  The Board considers the appellant's 
June 2005 correspondence evidence of good cause for his 
failure to report to the February 2005 VA respiratory 
examination.  In light of the absence of etiological evidence 
in the record, the medical opinions to be elicited at the 
examination are of import to the appellant's claim.  As such, 
the matter is again remanded for a VA respiratory 
examination.

Accordingly, this case is REMANDED for the following action:

1.  Scheduled the appellant for a VA 
respiratory examination to determine 
whether the appellant has COPD or an 
asbestos-related lung disorder that is 
related to his military service.  The 
report of examination should include a 
detailed account of all manifestations of 
pulmonary pathology found to be present.

Recognizing the appellant's many years of 
ocean going service after 1946, the 
examiner is nevertheless asked to express 
an opinion as to whether the appellant 
has an asbestos-related lung disorder 
that is likely (more than 50%), not 
likely (less than 50%), or at least as 
likely as not (50%) etiologically related 
to the appellant's sea-going service, 
consisting of 354 days between August 
1945 and December 1946 during which time 
he was a messman and ordinary seaman.

Similarly, the examiner should also 
express an opinion as to whether the 
appellant's chronic obstructive pulmonary 
disease is "likely (more than 50%), not 
likely (less than 50%), or at least as 
likely as not (50%) etiologically related 
to the appellant's sea-going service, 
consisting of 354 days between August 
1945 and December 1946.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  If any medical 
opinion cannot be given on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Readjudicate the appellant's service 
connection claim.  If the benefit sought 
on appeal remains denied, provide the 
appellant and his representative with a 
SSOC that contains notice of all relevant 
actions taken on the claims for benefits 
and all evidence received since June 
2005.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 
 
 
 
 


